 

 

FlLED

December 7, 2018
UNITED STATES DISTRICT COURT FOR THE cLERK, us olsTRlcT couRT

EASTERN D|STRICT OF

' cFaRmA
EASTERN DISTRICT OF CALIFORNIA _@"___

 

 

 

UNITED STATES OF AMERICA, )
) Case No. 2:18MJ00238-KJN
Plaintiff, )
v. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
GUILLERMO JOSE LEON RAMIREZ, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release GUILLERMO JOSE LEON RAMIREZ , Casc
No. 2:18MJ00238-KJN , Charge lSUSC § 922§§)(§) , from custody subject to the conditions
contained in the attached “Notice to Defendant Being Rclcascd” and for the following rcasons:

Rclcase on Personal Recognizance

_X_ Bail Postcd in the Sum of$ 50 000.00

 

x Unsecured Appcarance Bond $50 000.00

 

Appearance Bond With lO% Dcposit
Appearancc Bond With Surety

Corporate Surety Bail Bond

\/ (Othcr) Prctrial conditions as stated on the rccord.
lssucd at Sacramcnto. CA on December 7q 2018 at 2:37 nm

The defendant shall be released Mondav December 10, 2018 at 9:00 a.m.

By /s/ Allison Claire/s/ Allison Claire

Allison Claire
United States Magistrate Judge

 

Copy 2 - Court

 

